Exhibit 10.1

INSTALLMENT SALE AGREEMENT

THIS INSTALLMENT SALE AGREEMENT (this “Agreement”) is made as of July 31, 2006,
by and among Axesstel Korea, Inc., a Korean limited liability company
(“Seller”), and Park JongHeun, an individual, (the “Buyer”), with respect to the
following facts:

A. Seller operates a factory located in Korea (the “JN Factory”) for the
development and manufacture of components and products in the fixed wireless
telecommunications industry (the “JN Factory Business”), and Buyer has been an
employee of Seller and the manager of the JN Factory.

B. Seller desires to sell to Buyer and Buyer desires to acquire from Seller
substantially all of the tangible and intangible assets used in the operation of
the JN Factory Business, on the terms and conditions set forth herein.

IN CONSIDERATION OF the premises and mutual covenants contained in this
Agreement, and for good and valuable consideration, the parties, intending to be
legally bound, agree as follows:

1. Purchase and Sale of Assets. In consideration of the covenants,
representations and obligations of Buyer hereunder, and subject to the
conditions set forth in this Agreement, Seller hereby sells, and delivers to
Buyer, and Buyer hereby purchases from Seller the following assets and assumes
the following obligations (collectively, the “Assets”):

1.1 Real Property Lease. Seller currently leases the real property located at
686-1 Gwaeryang-ri, Jeongnam, Hwaesong-si, Gyeongi, Korea (the “Premises”)
pursuant to the terms of a Lease Agreement dated as of July 13, 2005 attached
hereto as Exhibit A (the “Real Property Lease”). Seller hereby assigns to Buyer
all of Seller’s right, title and interest in the Real Property Lease, and Buyer
hereby agrees to assume and perform each and every obligation of Seller under
the Real Property Lease. Notwithstanding the forgoing, as between Seller and
Buyer, Seller shall retain all rights to Seller’s security deposit with the
landlord under the Real Property Lease, until Buyer has made payments to Seller
as provided in Section 3 below. Seller shall release its claim to the security
deposit to Buyer, on a dollar for dollar basis, with each payment made by Buyer
hereunder, so that upon payment hereunder of amounts equal to the security
deposit Seller shall have no further claim to the security deposit.

1.2 Personal Property. Seller transfers to Buyer all of the fixtures, furniture,
equipment and tangible personal property used in connection with the JN Factory
Business, as described on Exhibit B (the “Personal Property”). Seller also
transfers to Buyer all of Seller’s rights under (i) any manufacturer’s software
used for the basic operation of the Personal Property, and (ii) any
manufacturer’s warranties for any item of Personal Property.

1.3 Employee Contracts and Obligations. Seller hereby assigns to Buyer and Buyer
hereby assumes from Seller all of Seller’s rights and obligations with respect
to Seller’s employees at the JN Factory, including all employment contacts,
claims for unpaid wages, severance, vacation pay, sick leave, any rights or
obligations under any employment



--------------------------------------------------------------------------------

agreements, whether or not in writing, and all rights in connection with and
assets of any employee benefit plans (the “Employee Agreements”).

2. Excluded Assets. Buyer is not purchasing and Seller is not transferring to
Buyer the following (the “Excluded Assets”):

2.1 Cash and Accounts. Any cash, cash equivalents and short-term investments or
accounts receivable.

2.2 Inventory. Any, supplies, goods, raw materials, work in process, inventory,
and stock in trade owned by Seller that are used in or are held for sale.

2.3 Manufacturing Aids. Any molds, jigs, fixtures, tooling or other
manufacturing aids that are specific to the production of Seller’s products. Any
software, whether customer or off the shelf, used in the specific production of
Seller’s products, including without limitation any software used for
calibration or automated test environments for Seller’s products.

2.4 Intellectual Property Rights. Any rights to, or license to use, any of
Seller’s trade names, trademarks, product designs, schematics, software,
business or marketing plans, information or other intellectual property rights
not specifically conveyed to Buyer as part of the Assets.

2.5 Insurance Rights. Any liability insurance (including any premium refunds due
and owing thereunder now or after the date hereof) and any insurance proceeds,
claims and causes of action with respect to or arising in connection with any
assets that are not Assets to the extent insuring Seller with respect to
liabilities not assumed by Buyer, including, without limitation, claims under
any directors and officers policy.

2.6 Tax Assets. All claims for refund of taxes and other governmental charges of
whatever nature.

3. Purchase Price.

3.1 Purchase Price. The total consideration to be paid by Buyer for the Assets
shall be the assumption of the related liabilities described above, plus the
payment of cash in the amount of U.S. $960,000 (the “Purchase Price”).

3.2 Payments. Buyer shall pay and deliver the Purchase Price to Seller as
follows: in thirty-five (35) equal monthly payments beginning on November 1,
2006, and paid on the first day of the month thereafter until September 1, 2009,
by wire transfer in the amount not less than $27,428.57. Buyer may prepay the
balance of the Purchase Price at any time without premium or penalty. Any amount
not paid when due shall accrue interest at the higher of 1% per month or the
maximum amount allowed by law.

3.3 Prorations. Rental and lease charges, current taxes related to the Real
Property Lease or the Personal Property, or other similar items of expense, and
utilities related to the Real Property Lease or the Personal Property
(collectively, the “Proration Items”) shall be

 

2



--------------------------------------------------------------------------------

prorated between Seller and Buyer as of the date of this Agreement. All
Proration Items that represent obligations due or accrued in respect of periods
prior to the date of this Agreement shall be paid in full or otherwise satisfied
by Seller, and all Proration Items that represent obligations due and accrued in
respect of periods after the date of this Agreement shall be paid in full or
otherwise satisfied by Buyer.

4. Possession, Title and Condition of Assets.

4.1 Possession. Right to possession of the Assets shall transfer to Buyer on the
date of this Agreement. Seller shall transfer and deliver to Buyer such keys,
lock and safe combinations and other similar items as Buyer shall require to
obtain immediate and full occupation and control of the Assets, and Seller shall
also make available to Buyer at its then existing location all documents in
Seller’s possession that are required to be transferred to Buyer by this
Agreement.

4.2 XL Telecom. Buyer is aware that a portion of the Personal Property being
sold to Buyer under this Agreement is currently leased to XL Telecom under the
Equipment Lease Agreement dated June 1, 2006 between Seller and XL Telecom (the
“XL Telecom Lease”). Buyer is purchasing the Personal Property subject to the
terms of the XL Telecom Lease.

4.3 Title to Personal Property. Seller will retain title to the Personal
Property until receipt of the final payment of the Purchase Price and any other
amounts that may be owing from Buyer to Seller under this Agreement. Once all
payments hereunder have been made, Seller shall transfer all of Seller’s right,
title and interest in and to the Personal Property to Buyer, free and clear of
any liens and encumbrances thereon other than XL Telecom’s right to use a
portion of the Personal Property under the XL Telecom Lease to the extent that
it is still in effect. Seller agrees to execute a bill of sale or such other
documents or instruments that Buyer may reasonably request for the purpose of
evidencing the transfer of the Personal Property.

4.4 Condition of Assets. BUYER IS FAMILIAR WITH EACH OF THE ASSETS AND THEIR
RESPECTIVE CONDITION. SELLER MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO
THE CONDITION OR OPERATION OF ANY OF THE ASSETS, AND DISCLAIMS ALL OTHER
WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND
NON-INFRINGEMENT. BUYER IS PURCHASING THE ASSETS WITHOUT REPRESENTATION OR
WARRANTY ON AN “AS IS, WHERE IS” BASIS.

5. Buyer Covenants. Buyer agrees with Seller as follows, understanding that the
breach of any of these covenants would be a material breach of this Agreement.

5.1 Protection and Maintenance of Personal Property. Until title to the Personal
Property has transferred, Buyer shall (i) protect and keep the Personal Property
at the JN Factory, and shall not enter into any agreement to transfer any rights
to the Personal Property to any third party without Seller’s prior written
consent; (ii) maintain the Personal Property or cause the Personal Property to
be maintained in good operating condition and repair, ordinary

 

3



--------------------------------------------------------------------------------

wear and tear excepted, and accordance with manufacturer’s recommendations;
(iii) pay on or before their due dates, all sales taxes, use taxes, personal
property taxes, business personal property taxes, and assessments, or other
direct taxes or governmental charges imposed on the Personal Property, and
(iv) Buyer shall not place, or allow to be placed, any lien or encumbrance on
the Personal Property.

5.2 Storage of Inventory. Buyer will supply Seller with a secure, segregated
location to store Seller’s existing Inventory in the JN Factory for a period of
up to six months. From time to time after the date of this Agreement, Seller
will direct Buyer to stage, prepare for shipment, and deliver to a common
carrier, certain portions of the Inventory. As full compensation for such
storage and shipping preparation services, Seller shall reimburse Buyer for the
cost of one full-time employee to manage the Inventory for as long as it remains
in the JN Factory. Seller shall be responsible for payment of all shipping
charges from the JN Factory.

5.3 Restriction on Competition. Until the Purchase Price has been paid in full,
and for a period of five years thereafter, Buyer agrees that it will not
provide, and will not permit the JN Factory to be used to provide, manufacturing
and related services for products used in the fixed wireless telecommunications
industry, without Seller’s prior written consent.

5.4 Further Assurances. Buyer agrees to perform any further action and to
execute and deliver any further documents reasonably necessary or proper to
carry out the intent of this Agreement, including without limitation taking such
steps and executing such documents as may be necessary to secure the consent of
the landlord to the assignment of the Real Property Lease and any other third
party consents to the transaction contemplated by this Agreement.

6. Indemnification. Buyer shall indemnify, defend and hold Seller and its
affiliates, directors, officers, shareholders, employees, attorneys, agents and
other representatives from and against any and all demands, claims, actions,
causes of action, proceedings, assessments, losses, damages, liabilities,
settlements, judgments, fines, penalties, interest, costs and expenses
(including fees and disbursements of counsel), including without limitation
damages for personal injury or death, arising out of (i) any breach of any
representation, warranty or covenant of this Agreement, (ii) Seller’s occupation
of the premises under the Real Property Lease, (iii) Seller’s use of the
Personal Property, (iv) Seller’s assumption of the Employee Agreements, and
(v) Seller’s operation of its business after the date hereof.

7. Seller’s Remedies upon Default. Upon a failure to timely make any payment
required under this Agreement when due, or breach of any other material term of
this Agreement which is not cured within 30 days following notice from Seller of
such breach, then, in addition to any other rights or remedies that Seller may
have at law or in equity, Seller shall have the right, in Seller’s sole
discretion, to declare a default and to (i) terminate Buyer’s right to use the
Personal Property, (ii) retake possession of the Personal Property, and (iii) to
enter into the JN Factory and permit its agents and other third parties the
right to enter into the JN Factory for the purpose of inspecting, removing or
selling the Personal Property.

 

4



--------------------------------------------------------------------------------

8. Miscellaneous.

8.1 Entire Agreement and Amendment. This Agreement constitutes the entire
understanding among the parties with respect to the subject matter hereof, and
supersedes all negotiations, prior discussions or other agreements, oral or
written with respect to its subject matter. This Agreement may only be amended
or modified by the written agreement of the parties.

8.2 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the internal laws of Republic of Korea, without reference or
regard to the principles of conflict of laws. Any action arising out of this
Agreement may be brought and maintained before a court having jurisdiction over
the location where the JN Factory or the Assets are located and the parties
hereto consent to the jurisdiction of such court.

8.3 Fees and Costs. Each party shall bear its own attorneys’ fees and expenses
in connection with the negotiation, preparation and consummation of this
Agreement. In any action brought to enforce any provision of this Agreement, the
prevailing party shall be entitled to recover it reasonable attorneys’ fees and
costs.

8.4 Assignment. Neither party shall have the right to assign any of its rights
or obligations under this Agreement to any third party without the other party’s
prior written consent; provided, however, that Seller may assign its rights to
Axesstel, Inc., a Nevada corporation. This Agreement shall be binding upon and
inure to the benefit of the parties and their permitted successors and assigns.

8.5 Notices. All notices to be given by any party to this Agreement to the other
party shall be in writing, and shall be (i) sent by facsimile transmission; or
(ii) personally delivered, at the addresses set forth below (or at such other
address for a party as specified by like notice) and shall be deemed given when
received if sent by facsimile transmission or personally delivered, or if mailed
as provided herein, on the second business day after it is so placed in the
mail.

The addresses referred to above are:

 

Buyer:    Park JongHeun    686-1 Gwaeryang-ri, Jeongnam    Hwaesong-si, Gyeongi,
Korea    Fax: Seller:    Axesstel, Inc.    6815 Flanders Drive, Suite 210    San
Diego, California 92121    Attn: Marv Tseu    Fax: (858) 625-2110

Any party at any time may give notice to the other party of a different address
other than that set forth above in accordance with the provisions of this
Section.

 

5



--------------------------------------------------------------------------------

8.6 Survival of Obligations. All representations, warranties and obligations of
the parties set forth in this Agreement shall survive the date of this
Agreement.

8.7 Counterparts. This Agreement may be executed in counterparts. Duly
acknowledged facsimile signatures shall be deemed as originals.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be fully
executed as of the day and year first above written.

 

“BUYER”     “SELLER”:    

AXESSTEL KOREA, INC.,

a Korean limited liability company

     /s/ J. H. Park     /s/ Marvin Tseu Park JongHeun    

By:

 

Marvin Tseu

     

Its:

 

CEO

 

6



--------------------------------------------------------------------------------

EXHIBIT A

REAL PROPERTY LEASE

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

PERSONAL PROPERTY

 

2